—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of arson in the third degree (Penal Law § 150.10) for intentionally causing damage to his *910neighbor’s automobile by starting a fire inside the automobile. Defendant contends that the evidence is legally insufficient to establish that he intentionally caused the damage. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that it is legally sufficient to support the verdict (see, People v Bleakley, 69 NY2d 490, 495). The verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495). Because defendant did not object to the prosecutor’s questioning of defendant during cross-examination, his contention concerning prosecutorial misconduct based on that cross-examination has not been preserved for our review (see, CPL 470.05 [2]). Were we to reach the merits of that contention, we would conclude that the prosecutor’s conduct was not so egregious that it deprived defendant of a fair trial. Defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Arson, 3rd Degree.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.